Case 13-18021-abl   Doc 162   Entered 10/09/19 15:01:15   Page 1 of 8
Case 13-18021-abl   Doc 162   Entered 10/09/19 15:01:15   Page 2 of 8
Case 13-18021-abl   Doc 162   Entered 10/09/19 15:01:15   Page 3 of 8
Case 13-18021-abl   Doc 162   Entered 10/09/19 15:01:15   Page 4 of 8
                                                                 Case 13-18021-abl                                       Doc 162                 Entered 10/09/19 15:01:15                                            Page 5 of 8

                                                                                                                      Payment Changes
                                                                          Date                      P&I                  Escrow       Total                  Notice Filed
                                                                                 5/1/2014                 $805.23            $422.60        $1,227.83        Per Order
                                                                                 5/1/2014                 $805.24            $459.39        $1,264.63
                                                                                 7/1/2017                 $805.24            $437.19        $1,242.43
                                                                                 9/1/2017                 $805.24            $191.61         $996.85
                                                                                 9/1/2018                 $805.24            $115.52         $920.76

                      Loan Information
Loan #
Borrower                  Gonzalez
BK Case #                 13-18021
Date Filed                9/19/2013
First Post Petition
Due Date                  5/1/2014
POC Covers                                        Cram down effective 5/1/14 - UPB at $150k @ 5.0% over 30 years, P&I 805.23 - T&I 422.60 - Maturity 4/1/43 - Unsecured amount $96,306.03 - Any pre confirmation
                                                  payments need to be applied direct to Principal.
         Date                     Amount Rcvd        Post Pet Due Date    Contractual Due Date       Amt Due         Over/Short       Suspense Credit      Suspense Debit Suspense Balance       POC Arrears Credit     POC Debit   POC Suspense Balance    POC Paid to Date   Comments
                                                  **Missing Prior Servicer's Payment History from
                                                                9/19/13-1/6/14**
           1/19/2014                  $435.37      Adequate protection                                                         $435.37      $435.37                                   $435.37                                                       $0.00              $0.00
           1/31/2014                  $435.37      Adequate protection                                                         $435.37      $435.37                                   $870.74                                                       $0.00              $0.00
           2/28/2014                  $425.67      Adequate protection                                                         $425.67      $425.67                                  $1,296.41                                                      $0.00              $0.00
            3/3/2014                  $435.37      Adequate protection                                                         $435.37      $435.37                                  $1,731.78                                                      $0.00              $0.00
            4/2/2014                  $861.04      Adequate protection                                                         $861.04      $861.04                                  $2,592.82                                                      $0.00              $0.00
           4/30/2014                  $425.67      Adequate protection                                                         $425.67      $425.67                                  $3,018.49                                                      $0.00              $0.00
            5/1/2014                  $435.37             Suspense                                                             $435.37      $435.37                                  $3,453.86                                                      $0.00              $0.00
            6/6/2014                  $833.83             5/1/2014                                        $1,227.83           -$394.00                                $394.00        $3,059.86                                                      $0.00              $0.00
            6/6/2014                  $422.60             Suspense                                                             $422.60       $422.60                                 $3,482.46                                                      $0.00              $0.00
           7/10/2014                  $435.37             Suspense                                                             $435.37       $435.37                                 $3,917.83                                                      $0.00              $0.00
            8/8/2014                  $870.74             6/1/2014                                        $1,227.83           -$357.09                                $357.09        $3,560.74                                                      $0.00              $0.00
           9/10/2014                  $435.37             Suspense                                                             $435.37       $435.37                                 $3,996.11                                                      $0.00              $0.00
           9/11/2014                  $422.60             7/1/2014                                        $1,227.83           -$805.23                                $805.23        $3,190.88                                                      $0.00              $0.00
          10/13/2014                  $421.72             Suspense                                                             $421.72       $421.72                                 $3,612.60                                                      $0.00              $0.00
          11/17/2014                  $843.44             8/1/2014                                        $1,227.83           -$384.39                                $384.39        $3,228.21                                                      $0.00              $0.00
          12/17/2014                  $421.72             Suspense                                                             $421.72       $421.72                                 $3,649.93                                                      $0.00              $0.00
          12/18/2014                  $422.60             Suspense                                                             $422.60       $422.60                                 $4,072.53                                                      $0.00              $0.00
           1/19/2015                  $843.44             9/1/2014                                        $1,227.83           -$384.39                                $384.39        $3,688.14                                                      $0.00              $0.00
           2/23/2015                  $421.76             Suspense                                                             $421.76       $421.76                                 $4,109.90                                                      $0.00              $0.00
           2/24/2015                  $422.60            10/1/2014                                        $1,227.83           -$805.23                                $805.23        $3,304.67                                                      $0.00              $0.00
           3/17/2015                 $2,455.66           11/1/2014                                        $1,227.83          $1,227.83      $1,227.83                                $4,532.50                                                      $0.00              $0.00
           3/17/2015                                     12/1/2014                                        $1,227.83         -$1,227.83                                               $4,532.50                                                      $0.00              $0.00
           4/16/2015                  $422.60             1/1/2015                                        $1,227.83           -$805.23                                $805.23        $3,727.27                                                      $0.00              $0.00
           5/15/2015                 $1,227.83            2/1/2015                                        $1,227.83              $0.00                                               $3,727.27                                                      $0.00              $0.00
           6/16/2015                 $1,227.83            3/1/2015                                        $1,227.83              $0.00                                               $3,727.27                                                      $0.00              $0.00
           7/16/2015                 $1,227.83            4/1/2015                                        $1,227.83              $0.00                                               $3,727.27                                                      $0.00              $0.00
           8/17/2015                 $1,227.83            5/1/2015                                        $1,227.83              $0.00                                               $3,727.27                                                      $0.00              $0.00
           9/21/2015                 $1,228.98            6/1/2015                                        $1,227.83              $1.15        $1.15                                  $3,728.42                                                      $0.00              $0.00
          10/19/2015                 $1,228.98            7/1/2015                                        $1,227.83              $1.15        $1.15                                  $3,729.57                                                      $0.00              $0.00
          11/19/2015                 $1,228.98            8/1/2015                                        $1,227.83              $1.15        $1.15                                  $3,730.72                                                      $0.00              $0.00
          12/23/2015                 $1,228.98            Suspense                                                           $1,228.98      $1,228.98                                $4,959.70                                                      $0.00              $0.00
           1/13/2016                 $1,228.98            Suspense                                                           $1,228.98      $1,228.98                                $6,188.68                                                      $0.00              $0.00
           2/18/2016                 $1,228.98            Suspense                                                           $1,228.98      $1,228.98                                $7,417.66                                                      $0.00              $0.00
           3/17/2016                 $1,228.98            Suspense                                                           $1,228.98      $1,228.98                                $8,646.64                                                      $0.00              $0.00
           4/19/2016                 $1,228.98            Suspense                                                           $1,228.98      $1,228.98                                $9,875.62                                                      $0.00              $0.00
           5/19/2016                 $1,228.98            Suspense                                                           $1,228.98      $1,228.98                               $11,104.60                                                      $0.00              $0.00
           6/16/2016                 $1,228.98            Suspense                                                           $1,228.98      $1,228.98                               $12,333.58                                                      $0.00              $0.00
           7/19/2016                 $1,228.98            Suspense                                                           $1,228.98      $1,228.98                               $13,562.56                                                      $0.00              $0.00
           7/20/2016                 $1,081.52            Suspense                                                           $1,081.52      $1,081.52                               $14,644.08                                                      $0.00              $0.00
           8/23/2016                 $1,228.28            Suspense                                                           $1,228.28      $1,228.28                               $15,872.36                                                      $0.00              $0.00
           9/19/2016                 $1,228.28            Suspense                                                           $1,228.28      $1,228.28                               $17,100.64                                                      $0.00              $0.00
          10/19/2016                 $1,228.28            Suspense                                                           $1,228.28      $1,228.28                               $18,328.92                                                      $0.00              $0.00
          11/21/2016                 $1,228.28            Suspense                                                           $1,228.28      $1,228.28                               $19,557.20                                                      $0.00              $0.00
          12/20/2016                 $1,228.28            Suspense                                                           $1,228.28      $1,228.28                               $20,785.48                                                      $0.00              $0.00
           1/17/2017                 $1,228.28            Suspense                                                           $1,228.28      $1,228.28                               $22,013.76                                                      $0.00              $0.00
           2/24/2017                 $1,228.28            Suspense                                                           $1,228.28      $1,228.28                               $23,242.04                                                      $0.00              $0.00
           3/14/2017                 $1,228.28            Suspense                                                           $1,228.28      $1,228.28                               $24,470.32                                                      $0.00              $0.00
           4/14/2017                 $1,228.28            Suspense                                                           $1,228.28      $1,228.28                               $25,698.60                                                      $0.00              $0.00
           5/10/2017                 $1,228.28            Suspense                                                           $1,228.28      $1,228.28                               $26,926.88                                                 $23,908.39              $0.00
                                                    All pmts made to Seterus were reversed and
           5/15/2017                 $23,293.45     placed into suspense then transferred to BSI                           $23,293.45           $23,293.45                          $26,926.88                                                 $23,579.63              $0.00
                                        Case 13-18021-abl                            Doc 162            Entered 10/09/19 15:01:15               Page 6 of 8

                             Funds applied direct to principal per the
 5/15/2017                               confirmed plan                                    $0.00                       $3,018.49   $23,908.39                 $23,579.63   $0.00
 5/15/2017                      9/1/2015                                 $1,227.83    -$1,227.83                    $1,227.83      $22,680.56                 $20,561.14
 5/15/2017                     10/1/2015                                 $1,227.83    -$1,227.83                    $1,227.83      $21,452.73
 5/15/2017                     11/1/2015                                 $1,227.83    -$1,227.83                    $1,227.83      $20,224.90
 5/15/2017                     12/1/2015                                 $1,227.83    -$1,227.83                    $1,227.83      $18,997.07
 5/15/2017                      1/1/2016                                 $1,227.83    -$1,227.83                    $1,227.83      $17,769.24
 5/15/2017                      2/1/2016                                 $1,227.83    -$1,227.83                    $1,227.83      $16,541.41
 5/15/2017                      3/1/2016                                 $1,227.83    -$1,227.83                    $1,227.83      $15,313.58
 5/15/2017                      4/1/2016                                 $1,227.83    -$1,227.83                    $1,227.83      $14,085.75
 5/15/2017                      5/1/2016                                 $1,227.83    -$1,227.83                    $1,227.83      $12,857.92
 5/15/2017                      6/1/2016                                 $1,227.83    -$1,227.83                    $1,227.83      $11,630.09
 5/15/2017                      7/1/2016                                 $1,227.83    -$1,227.83                    $1,227.83      $10,402.26
 5/15/2017                      8/1/2016                                 $1,227.83    -$1,227.83                    $1,227.83       $9,174.43
 5/15/2017                      9/1/2016                                 $1,264.63    -$1,264.63                    $1,264.63       $7,909.80
 5/15/2017                     10/1/2016                                 $1,264.63    -$1,264.63                    $1,264.63       $6,645.17
 5/15/2017                     11/1/2016                                 $1,264.63    -$1,264.63                    $1,264.63       $5,380.54
 5/15/2017                     12/1/2016                                 $1,264.63    -$1,264.63                    $1,264.63       $4,115.91
 5/15/2017                      1/1/2017                                 $1,264.63    -$1,264.63                    $1,264.63       $2,851.28
 5/15/2017                      2/1/2017                                 $1,264.63    -$1,264.63                    $1,264.63       $1,586.65
                         Cram down system changes completed. Due date
 5/15/2017                            adjusted to 9/1/16.                                                              $4,724.52     $358.82                  $23,579.63   $0.00
 7/13/2017   $1,264.63          3/1/2017                                 $1,264.63        $0.00                                      $358.82                  $23,579.63   $0.00
 7/24/2017   $1,264.63          4/1/2017                                 $1,264.63        $0.00                                      $358.82                  $23,579.63   $0.00
 8/14/2017   $1,264.63          5/1/2017                                 $1,264.63        $0.00                                      $358.82                  $23,579.63   $0.00
 9/22/2017   $1,019.05          6/1/2017                                 $1,264.63     -$245.58                         $245.58      $113.24                  $23,579.63   $0.00
10/27/2017   $1,019.05                                                                $1,019.05         $1,019.05                   $1,132.29                 $23,579.63   $0.00
 12/6/2017   $1,019.05         7/1/2017                                  $1,264.63     -$245.58                         $245.58      $886.71                  $23,579.63   $0.00
12/13/2017   $1,019.05         8/1/2017                                  $1,264.63     -$245.58                         $245.58      $641.13                  $23,579.63   $0.00
 1/26/2018   $1,020.00                                                                $1,020.00    $1,020.00                        $1,661.13                 $23,579.63   $0.00
  2/2/2018                   NSF REVERSAL                                                 $0.00                     $1,020.00        $641.13                  $23,579.63   $0.00
 2/27/2018   $1,019.05         9/1/2017                                  $996.85         $22.20           $22.20                      $663.33                 $23,579.63   $0.00
  3/6/2018   $1,019.05        10/1/2017                                  $996.85         $22.20           $22.20                      $685.53                 $23,579.63   $0.00
 4/17/2018   $1,019.05        11/1/2017                                  $996.85         $22.20           $22.20                      $707.73                 $23,579.63   $0.00
  5/7/2018   $1,019.05        12/1/2017                                  $996.85         $22.20           $22.20                      $729.93                 $23,579.63   $0.00
 6/12/2018   $1,019.05         1/1/2018                                  $996.85         $22.20           $22.20                      $752.13                 $23,579.63   $0.00
 8/22/2018   $1,019.05         2/1/2018                                  $996.85         $22.20           $22.20                      $774.33                 $23,579.63   $0.00
 9/11/2018   $1,019.05         3/1/2018                                  $996.85         $22.20           $22.20                      $796.53                 $23,579.63   $0.00
10/16/2018   $1,019.05         4/1/2018                                  $996.85         $22.20           $22.20                      $818.73                 $23,579.63   $0.00
11/29/2018   $1,019.05         5/1/2018                                  $996.85         $22.20           $22.20                      $840.93                 $23,579.63   $0.00
12/28/2018   $1,019.05         6/1/2018                                  $996.85         $22.20           $22.20                      $863.13                 $23,579.63   $0.00
 1/18/2019   $1,019.05         7/1/2018                                  $996.85         $22.20           $22.20                      $885.33                 $23,579.63   $0.00
 2/20/2019   $1,019.99         8/1/2018                                  $996.85         $23.14           $23.14                      $908.47                 $23,579.63   $0.00
 3/18/2019   $1,019.99         9/1/2018                                  $920.76         $99.23           $99.23                    $1,007.70                 $23,579.63   $0.00
 4/16/2019   $1,100.00        10/1/2018                                  $920.76        $179.24          $179.24                    $1,186.94                 $23,579.63   $0.00
 5/13/2019   $1,100.00        11/1/2018                                  $920.76        $179.24          $179.24                    $1,366.18                 $23,579.63   $0.00
 6/17/2019   $1,100.00        12/1/2018                                  $920.76        $179.24          $179.24                    $1,545.42                 $23,579.63   $0.00
 7/17/2019   $1,100.00         1/1/2019                                  $920.76        $179.24          $179.24                    $1,724.66                 $23,579.63   $0.00
 8/13/2019   $1,100.00         2/1/2019                                  $920.76        $179.24          $179.24                    $1,903.90                 $23,579.63   $0.00
 8/13/2019                     3/1/2019                                  $920.76       -$920.76                         $920.76       $983.14                 $23,579.63   $0.00
 9/18/2019   $1,099.99         4/1/2019                                  $920.76        $179.23          $179.23                    $1,162.37                 $23,579.63   $0.00
 9/18/2019                     5/1/2019                                  $920.76       -$920.76                         $920.76       $241.61                 $23,579.63   $0.00
                                                                                          $0.00                                      $241.61                  $23,579.63   $0.00
                                                                                          $0.00                                      $241.61                  $23,579.63   $0.00
                                                                                          $0.00                                      $241.61                  $23,579.63   $0.00
                                                                                          $0.00                                      $241.61                  $23,579.63   $0.00
                                                                                          $0.00                                      $241.61                  $23,579.63   $0.00
                                                                                          $0.00                                      $241.61                  $23,579.63   $0.00
                                                                                          $0.00                                      $241.61                  $23,579.63   $0.00
                                                                                          $0.00                                      $241.61                  $23,579.63   $0.00
                                                                                          $0.00                                      $241.61                  $23,579.63   $0.00
                                                                                          $0.00                                      $241.61                  $23,579.63   $0.00
                                                                                          $0.00                                      $241.61                  $23,579.63   $0.00
                                                                                          $0.00                                      $241.61                  $23,579.63   $0.00
                                                                                          $0.00                                      $241.61                  $23,579.63   $0.00
                                                                                          $0.00                                      $241.61                  $23,579.63   $0.00
                                                                                          $0.00                                      $241.61                  $23,579.63   $0.00
                                                                                          $0.00                                      $241.61                  $23,579.63   $0.00
                                                                                          $0.00                                      $241.61                  $23,579.63   $0.00
                                                                                          $0.00                                      $241.61                  $23,579.63   $0.00
                                                                                          $0.00                                      $241.61                  $23,579.63   $0.00
                                                                                          $0.00                                      $241.61                  $23,579.63   $0.00
                                                                                          $0.00                                      $241.61                  $23,579.63   $0.00
Case 13-18021-abl   Doc 162   Entered 10/09/19 15:01:15   Page 7 of 8

                      $0.00                  $241.61                    $23,579.63   $0.00
                      $0.00                  $241.61                    $23,579.63   $0.00
                      $0.00                  $241.61                    $23,579.63   $0.00
                      $0.00                  $241.61                    $23,579.63   $0.00
                      $0.00                  $241.61                    $23,579.63   $0.00
                      $0.00                  $241.61                    $23,579.63   $0.00
                      $0.00                  $241.61                    $23,579.63   $0.00
                      $0.00                  $241.61                    $23,579.63   $0.00
                      $0.00                  $241.61                    $23,579.63   $0.00
                      $0.00                  $241.61                    $23,579.63   $0.00
                      $0.00                  $241.61                    $23,579.63   $0.00
                      $0.00                  $241.61                    $23,579.63   $0.00
                      $0.00                  $241.61                    $23,579.63   $0.00
                      $0.00                  $241.61                    $23,579.63   $0.00
                      $0.00                  $241.61                    $23,579.63   $0.00
                      $0.00                  $241.61                    $23,579.63   $0.00
                      $0.00                  $241.61                    $23,579.63   $0.00
                      $0.00                  $241.61                    $23,579.63   $0.00
                      $0.00                  $241.61                    $23,579.63   $0.00
                      $0.00                  $241.61                    $23,579.63   $0.00
                      $0.00                  $241.61                    $23,579.63   $0.00
                      $0.00                  $241.61                    $23,579.63   $0.00
                      $0.00                  $241.61                    $23,579.63   $0.00
                      $0.00                  $241.61                    $23,579.63   $0.00
                      $0.00                  $241.61                    $23,579.63   $0.00
                      $0.00                  $241.61                    $23,579.63   $0.00
                      $0.00                  $241.61                    $23,579.63   $0.00
          Case 13-18021-abl       Doc 162      Entered 10/09/19 15:01:15       Page 8 of 8



1                                   CERTIFICATE OF SERVICE
2           On October 9/2019, I served the foregoing documents described as
3
     _SUPPLEMENTAL DECLARATION IN SUPPORT OF MOTION FOR RELIEF FROM
4
     STAY on the following individuals by electronic means thorugh the Court’s ECF program:
5
6           COUNSEL FOR DEBTOR                    US TRUSTEE
            Thomas E. Crowe                       US TRUSTEE LV 11
7           tcrowe@thomascrowelaw.com             USTPRegion17.lv.ecf@usdoj.gov
8
9           I declare under penalty of perjury under the laws of the United States of America

10   that the foregoing is true and correct.
11
                                                          /s/ Maben May
12                                                        Maben May

13          On October 9, 2019, I served the foregoing documents described as SUPPLEMENTAL
14
     DECLARATION IN SUPPORT OF MOTION FOR RELIEF FROM STAY on the following
15
     individuals by depositing true copies thereof in the United States mail at Santa Ana, California
16
17   enclosed in a sealed envelope, with postage paid, addressed as follows:

18          Attached Mailing Matrix
19          I declare under penalty of perjury under the laws of the United States of America
20
     that the foregoing is true and correct.
21
                                                          /s/ Angelica Reyes
22                                                        Angelica Reyes
23
24
25
26
27
28




                                                    1
                                     CERTIFICATE OF SERVICE
